     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.158 Page 1 of 20



      The Pride Law Firm
 1    Dante T. Pride, Esq. (SBN: 262362)
      dpride@pridelawfirm.com
 2    2831 Camino Del Rio S., Ste. 104
      San Diego, CA 92108
 3    Telephone: 619-516-8166
      Fax: 619-785-3414
 4
      Attorney for Kyle Miholich
 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10    Kyle Miholich,                           )   Civil Case No. 3:17cv02240 WQH JMA
      Individually and on Behalf               )
11                                             )   CLASS ACTION COMPLAINT
      Of All Others Similarly Situated,        )   FOR DAMAGES AND
12                                             )   INJUNCTIVE RELIEF FOR
                   Plaintiffs,                 )   VIOLATION OF TELEPHONE
13                                             )   CONSUMER PROTECTION ACT,
            vs.                                )   47 U.S.C. §227, ET SEQ.
14                                             )
      iConcept MD Contact Solutions, Inc.;     )
15                                             )
      DOES 1-10, inclusive, ABC                )
16    CORPORATIONS 1-10,                       )
      ZYZ, LLC’s 1-10                          )
17                                             )
                                               )   DEMAND FOR JURY TRIAL
18                 Defendants.                 )
                                               )
19                                             )
                                               )
20

21
                                      INTRODUCTION

22          1.     Kyle Miholich (“Plaintiff”), by and through his attorneys, brings this
23
      Class Action Complaint for damages, injunctive relief, and any other available
24
      legal or equitable remedies, resulting from the illegal actions of Defendants
25
      ICONCEPT MD CONTACT SOLUTIONS, INC. and DOES 1-10, hereinafter
                                          COMPLAINT - 1
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.159 Page 2 of 20



      “Defendants” in negligently or intentionally contacting Plaintiff on Plaintiff’s
 1

 2    cellular telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.
 3
      C. §227 et seq., (“TCPA”), thereby seriously invading Plaintiff’s privacy. Plaintiff
 4
      alleges as follows, upon personal knowledge as to himself and his own acts and
 5

 6    experiences, and, as to all other matters, upon information and belief, including

 7    investigation conducted by his attorneys.
 8
            2.     In enacting the TCPA, Congress intended to give consumers a choice
 9
      as to how creditors and telemarketers may call them, and made specific findings
10

11    that “[t]echnologies that might allow consumers to avoid receiving such calls are

12    not universally available, are costly, are unlikely to be enforced, or place an
13
      inordinate burden on the consumer. TCPA, Pub.L. No. 102-243, § 11.
14
      Toward this end, Congress found that
15

16          [b]anning such automated or prerecorded telephone calls to the home, except
            when the receiving party consents to receiving the call or when such calls
17          are necessary in an emergency situation affecting the health and safety of the
18          consumer, is the only effective means of protecting telephone consumers
            from this nuisance and privacy invasion.
19

20
      Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
      3292838, a*4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
21    purpose).
22
            3.     Congress also specifically found that “the evidence presented to the
23
      Congress indicates that automated or prerecorded calls are a nuisance and an
24

25    invasion of privacy, regardless of the type of call...” Id. At §§ 12-13. See also,


                                         COMPLAINT - 2
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.160 Page 3 of 20



      Mims, 132 S. Ct. At 744. Plaintiff alleges that the call from Defendants was dialed
 1

 2    by an automatic telephone dialing system (ATDS). Plaintiff never granted
 3
      Defendants permission to solicit through telemarketing with an ATDS or
 4
      otherwise.
 5

 6           4.     As Judge Easterbrook of the Seventh Circuit recently explained in a

 7    TCPA case regarding calls to a non-debtor similar to this one:
 8
                    The Telephone Consumer Protection Act...is well known for
 9                  It’s provisions limiting junk-fax transmissions. A less-litigated
                    part of the Act curtails the use of automated dialers and
10                  prerecorded messages to cell phones, whose subscribers often
11                  Are billed by the minute as soon as the call is answered--and
                    Routing a call to voicemail counts as answering the call. An
12                  Automated call to a landline phone can be an annoyance; an
13
                    Automated call to a cell phone adds expense to annoyance.

14           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
15
                                 JURISDICTION AND VENUE
16
             5.     This Court has federal question jurisdiction because this case arises
17

18    out of violation of federal law. 47 U.S.C. §227, et seq; Mims v. Arrow Fin. Servs.,

19    LLC, 132 S. Ct. 740 (2012).
20
             6.     Venue is proper pursuant to 28 U.S.C. § 1391 for the following
21
      reasons: (i) Plaintiff resides in the County of San Diego, State of California which
22

23    is within this judicial district; (ii) the conduct complained of herein occurred within
24    this judicial district; and, (iii) Defendants conducted business within this judicial
25
      district at all times relevant.

                                         COMPLAINT - 3
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.161 Page 4 of 20



                                            PARTIES
 1

 2           7.     Plaintiff is, and at all times mentioned herein was, a citizen and
 3
      resident of the County of San Diego, State of California. Plaintiff is, and at all
 4
      times mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).
 5

 6           8.     Plaintiff is informed and believes, and thereon alleges, that Defendant

 7    iConcept MD Contact Solutions, Inc. is, and at all times mentioned herein was, a
 8
      corporation whose state of incorporation is in the State of Nevada and its principal
 9
      place of business is in the State of Nevada, with an operating address of 561
10

11    Keystone Avenue, Suite 429, Carson City, NV 89503.

12           9.     Plaintiff alleges that at all times relevant herein Defendants conducted
13
      business in the State of California and in the County of San Diego, and within this
14
      judicial district.
15

16           10.    The true names and capacities of defendants sued herein as Does 1
17    through 10, inclusive, are presently not known to Plaintiff, who therefore sues
18
      these defendants by such fictitious names. Plaintiff will seek to amend this
19

20
      Complaint pursuant to Federal Rule of Civil Procedure 15 and include Doe

21    defendant’s true names and capacities when they are ascertained. Each of the
22
      factiously named defendants is responsible in some manner for the conduct alleged
23
      herein and for the injuries suffered by Plaintiff and the proposed class as a result of
24

25    defendant’s wanton and illegal conduct.


                                          COMPLAINT - 4
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.162 Page 5 of 20



                                 FACTUAL ALLEGATIONS
 1

 2          11.     At all times relevant, Plaintiff was domiciled in and a citizen of the
 3
      State of California. Plaintiff is, and at all times mentioned herein was, a “person”
 4
      as defined by 47 U.S.C. § 153 (39).
 5

 6          12.     On September 3, 2017, Defendants called Plaintiff on Plaintiff’s cell

 7    phone number 760-845-5823 from 760-269-4382 in an attempt to induce Plaintiff
 8
      to attend a timeshare sales presentation.
 9
             13. All Defendants named herein are vicariously liable for the acts and
10

11    actions of its agents for violating the TCPA. See Gomez vs. Campbell-Ewald Co.,

12    768 F.3d 871 (2014), upheld by US Supreme Court on January 20, 2016, 136 S.Ct.
13
      663 (2016).
14
            14.     The harm and injury in this matter is not divorced from the TCPA
15

16    violations. Rather, it is because of the TCPA violations (illegal solicitation call to
17    cellular phones with an ATDS) that Plaintiff has suffered an invasion of privacy,
18
      additional phone charges, lost minutes on phone plan and additional utility bills.
19

20
            15.     Defendants failed to provide Plaintiff a written copy of its do not call

21    policy, even after Plaintiff’s express demand.
22
            16.     Plaintiff lost time at work while having to answer the solicitation call
23
      of Defendants and thus Plaintiff has lost income that could have been earned
24

25    working instead of wasted time on the sale call in order to ascertain the identity of


                                          COMPLAINT - 5
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.163 Page 6 of 20



      the telemarketer. Each Class member also lost time answering Defendant’s illegal
 1

 2    telemarketing calls and thus each Class member has the same or similar concrete
 3
      injury.
 4
            17.    Defendants failed to properly scrub their telemarketing lead lists
 5

 6    against the national do not call registry in order to delete and redact protected

 7    numbers like Plaintiff’s cell phone.
 8
            18.    Plaintiff suffered concrete injury as a result of the fact of the
 9
      solicitation call and not necessarily based on the manner or method in which the
10

11    call was actually dialed.

12          19.    At all times relevant Defendants purposefully availed themselves of
13
      the benefits and protections of California law as well as conducted business in the
14
      State of California and in the County of San Diego, within this judicial district.
15

16          20.    At no time has Plaintiff ever provided Defendants with his cellular
17    telephone number.
18
            21.    The calls Defendants placed to Plaintiff’s cellular telephone were
19

20
      placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47

21    U.S.C. § 227(b)(1)(A). Plaintiff never granted permission to Defendants or their
22
      agents to call Plaintiff with an ATDS.
23
            22.    This ATDS has the capacity to store or produce telephone numbers to
24

25    be dialed, using a random or sequential number generator.


                                         COMPLAINT - 6
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.164 Page 7 of 20



            23.    The telephone number that Defendants, or their agents, called were
 1

 2    assigned to a cellular telephone service for which Plaintiff incurs a charge for
 3
      incoming calls pursuant to 47 U.S.C. § 227(b)(1) as well as incurred a serious and
 4
      significant depletion of his phone battery which forced Plaintiff to have to pay for
 5

 6    the electricity to recharge his phone. Additionally, Plaintiff could not use his

 7    phone while it was being recharged due to the battery depletion suffered by
 8
      Plaintiff as a legal and proximate cause of Defendants wrong actions.
 9
            24.    This telephone call constituted a calls that was not for emergency
10

11    purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i) and said call was a serious

12    annoyance and invasion of Plaintiff’s privacy rights.
13
            25.    Plaintiff is neither a subscriber nor client of Defendants’ services, has
14
      never contacted Defendants, nor provided Defendants with his personal
15

16    information or cellular telephone number. Thus, at no time did Plaintiff provide
17    Defendants or their agents with prior express consent to receive unsolicited
18
      telephone calls, pursuant to 47 U.S.C. § 227 (b)(1)(A).
19

20
            26.    These telephone calls by Defendants, or its agents, violated 47 U.S.C.

21    § 227(b)(1) and were for the purpose of telemarketing and solicitation of business.
22
                                          STANDING
23
            27.    Standing is proper under Article III of the Constitution of the United
24

25    States of America because Plaintiff’s claims state:


                                         COMPLAINT - 7
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.165 Page 8 of 20



             i. A valid injury in fact;
 1

 2           ii. which is traceable to the conduct of Defendants;
 3
             iii. and is likely to be redressed by a favorable judicial decision.
 4
      See, Spokeo, Inc. v. Robins, 578 U.S.____(2016) at 6, and Lujan v. Defenders of
 5

 6    Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in Spokeo and

 7    Lujan, Plaintiffs must clearly allege facts demonstrating all three prongs above.
 8
         A. The “Injury in Fact” Prong
 9
         Plaintiff’s injury in fact must be both “concrete” and “particularized” in order to
10

11    satisfy the requirements of Article III of the Constitution, as laid out in Spokeo

12    (Id.). For an injury to be “concrete” it must be a de facto injury, meaning that it
13
      actually exists. In the present case, Plaintiff was called on his cellular phone by
14
      Defendants. Such calls are a nuisance, an invasion of privacy, and an expense to
15

16    Plaintiff in multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
17    638 (7th Cir. 2012). Defendant’s invasion of Plaintiff’s right to privacy is further
18
      exacerbated by the fact that Plaintiff’s phone number, at all times relevant to this
19

20
      litigation, was on the National Do-Not-Call Registry (hereinafter, “DNC

21    Registry”). As well, Plaintiff had no prior business relationship with Defendants
22
      prior to receiving the seriously harassing and annoying calls. All of Plaintiff’s
23
      injuries are concrete and de facto. For an injury to be “particularized” means that
24

25    the injury must “affect the plaintiff in a personal and individual way.” Spokeo, Inc.


                                          COMPLAINT - 8
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.166 Page 9 of 20



      v. Robins, 578 U.S. ___ (2016) at 7. In the instant case, it was Plaintiff’s phone that
 1

 2    was called and it was Plaintiff himself who answered the calls. It was Plaintiff’s
 3
      personal privacy and peace that was invaded by Defendant’s phone call using an
 4
      ATDS; despite Plaintiff having no prior business relationship with Defendants and
 5

 6    Plaintiff’s attempt to avoid the damage by registering his number on the DNC

 7    Registry. Finally, Plaintiff alone is responsible to pay the bill on his cellular phone
 8
      and to pay the bill for his electric utility company kilowatt-hour power usage. All
 9
      of these injuries are particularized and specific to Plaintiff, and will be the same
10

11    injuries suffered by each plaintiff separately.

12       B. The “Traceable to the Conduct of Defendants” Prong
13
         The second prong required to establish standing at the pleadings phase is that
14
      Plaintiff must allege facts to show that his injury is traceable to the conduct of
15

16    Defendants. In the instant case, this prong is met by the fact that the call to
17    Plaintiff’s cellular phone was placed either by Defendants directly, or by
18
      Defendant’s agent at the direction of Defendants.
19

20
         C. The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”

21          Prong
22
         The third prong to establish standing at the pleadings phase requires Plaintiff to
23
      allege facts to show that the injury is likely to be redressed by a favorable judicial
24

25    opinion. In the present case, Plaintiff’s Prayers for Relief include a request for


                                          COMPLAINT - 9
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.167 Page 10 of 20



       damages for each call made by Defendants, as authorized by statute in 47 U.S.C. §
 1

 2     227. The statutory damages were set by Congress and specifically redress the
 3
       financial damages suffered by Plaintiff. Furthermore, Plaintiff’s Prayers for Relief
 4
       request injunctive relief to restrain Defendants from the alleged abusive practices
 5

 6     in the future. The award of monetary damages and the order for injunctive relief

 7     redress the injuries of the past, and prevent further injury in the future. Because all
 8
       standing requirements of Article III of the U.S. Constitution have been met, as laid
 9
       out in Spokeo, Inc. v. Robins, 578 U.S. ___ (2016), Plaintiff has standing to sue
10

11     Defendants on the stated claims.

12                  “…[C]ourts in the Ninth Circuit have held that "allegations of
13                  nuisance and invasions of privacy in TCPA actions are
                    concrete" injuries that establish standing. See Mbazomo v.
14
                    ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist.
15                  LEXIS 170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8,
16                  2016); Cabiness v. Educ. Fin. Sols., LLC, 16-CV-1109-JST,
                    2016 U.S. Dist. LEXIS 142005, 2016 WL 5791411, at *5
17                  (N.D. Cal. Sept. 1, 2016); Juarez v. Citibank, N.A., No. 16-
18                  CV-1984-WHO, 2016 U.S. Dist. LEXIS 118483, 2016 WL
                    4547914, at *3 (N.D. Cal. Sept. 1, 2016); Hewlett v.
19
                    Consolidated World Travel, Inc., 16-713 WBS AC, 2016 U.S.
20                  Dist. LEXIS 112553, 2016 WL 4466536, at *2 (E.D. Cal.
21                  Aug. 23, 2016); Cour v. Life360, Inc., 16-CV-00805-TEH,
                    2016 U.S. Dist. LEXIS 98945, 2016 WL 4039279, at *2 (N.D.
22
                    Cal. July 28, 2016); Booth v. Appstack, Inc., No. 13-1553JLR,
23                  2016 U.S. Dist. LEXIS 68886, 2016 WL 3030256, at *7
24                  (W.D. Wash. May 25, 2016). In Mbazamo, the court held that
                    a violation of the TCPA represents a concrete injury because
25
                    "[t]he history of sustaining claims against both unwelcome

                                          COMPLAINT - 10
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.168 Page 11 of 20



                    intrusion into a plaintiff's seclusion and unceasing debt-
 1
                    collector harassment are squarely 'harm[s] that [have]
 2                  traditionally been regarded as providing a basis for a lawsuit.'"
 3                  Mbazomo, 2016 U.S. Dist. LEXIS 170186, 2016 WL
                    7165693, at *2 (quoting Spokeo, 136 S.Ct. at 1549-50). The
 4
                    court declined to follow Romero, explaining that Romero
 5                  "improperly erodes the pleading standard set under Fed. R.
 6                  Civ. P. 8(a) . . . . A plaintiff [need only] plausibly tie the
                    alleged acts of the defendant to the alleged harms suffered."
 7
                    Id.
 8

 9
                    Similarly, in Cabiness, the court held that a violation of the
                    TCPA represents a concrete injury because "[e]every
10                  unconsented call through the use of an ATDS to a consumer's
11                  cellular phone results in actual harm: the recipient wastes her
                    time and incurs charges for the call if she answers the phone,
12
                    and her cell phone's battery is depleted even if she does not
13                  answer the phone . . . . unsolicited calls also cause intangible
14                  harm by annoying the consumer." Cabiness, 2016 U.S. Dist.
                    LEXIS 142005, 2016 WL 5791411, at *5 (internal citations
15
                    omitted). And in Juarez, the court held that the plaintiff's
16                  allegation "that he received repeated unwanted calls that
17
                    caused him aggravation, nuisance, and an invasion of privacy,
                    is sufficient to allege a 'concrete' and 'particularized' injury
18                  that establishes standing under Spokeo." Juarez, 2016 U.S.
19                  Dist. LEXIS 118483, 2016 WL 4547914, at *3.
20
            Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016, No. CV
21     16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
22

23                             CLASS ACTION ALLEGATIONS
24
             28.    Plaintiff brings this action on behalf of himself and on behalf of all
25
       others similarly situated (“the Class”).

                                          COMPLAINT - 11
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.169 Page 12 of 20



             29.      Plaintiff represents, and is a member of the Class, consisting of:
 1

 2                    All persons within the United States who received any telephone call/s
                      From Defendants or their agent/s and/or employee/s to said person’s
 3
                      cellular telephone made through the use of any automatic telephone
 4                    dialing system within the four years prior to the filing of the
                      Complaint.
 5

 6           30.      Defendants and their employees or agents are excluded from the

 7     Class. Plaintiff does not know the number of members in the Class, but believes
 8
       the Class members number in the hundreds of thousands, if not more. Thus, this
 9
       matter should be certified as a Class action to assist in the expeditious litigation of
10

11     this matter.

12           31.      Plaintiff and members of the Class were harmed by the acts of
13
       Defendants in at least the following ways: Defendants, either directly or through
14
       its agents, illegally contacted Plaintiff and the Class members via their cellular
15

16     telephones by using an ATDS, thereby causing Plaintiff and the Class members to
17     incur certain cellular telephone charges or reduce cellular telephone time for which
18
       Plaintiff and the Class members previously paid, and invading the privacy of said
19

20
       Plaintiff and the Class members. Plaintiff and the Class members were damaged

21     thereby.
22
             32.      This suit seeks only damages and injunctive relief for recovery of
23
       economic injury on behalf of the Class, and it expressly is not intended to request
24

25     any recovery for personal injury and claims related thereto. Plaintiff reserves the


                                           COMPLAINT - 12
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.170 Page 13 of 20



       right to expand the Class definition to seek recovery on behalf of additional
 1

 2     persons as warranted as facts are learned in further investigation and discovery.
 3
             33.    The joinder of the Class members is impractical and the disposition of
 4
       their claims in the Class action will provide substantial benefits both to the parties
 5

 6     and to the court. The Class can be identified through Defendants’ records or

 7     Defendants’ agents’ records.
 8
             34.    There is a well-defined community of interest in the questions of law
 9
       and fact involved affecting the parties to be represented. The questions of law and
10

11     fact to the Class predominate over questions which may affect individual Class

12     members, including the following:
13
          a) Whether, within the four years prior to the filing of the Complaint,
14
              Defendants made any call/s (other than a call made for emergency purposes
15

16            or made with the prior express consent of the called party) to the Class
17            members using any automatic telephone dialing system or an artificial or
18
              prerecorded voice to any telephone number assigned to a cellular telephone
19

20
              service.

21        b) Whether Defendants can meet their burden of showing they obtained prior
22
              express consent (i.e., consent that is clearly and unmistakably stated);
23
          c) Whether Defendants conduct was knowing and/or willful;
24

25


                                          COMPLAINT - 13
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.171 Page 14 of 20



          d) Whether Plaintiff and the Class members were damaged thereby, and the
 1

 2            extent of damages for such violation; and
 3
          e) Whether Defendants and their agents should be enjoined from engaging in
 4
              such conduct in the future.
 5

 6            35. As a person that received at least one telephonic communication from

 7     Defendants’ ATDS without Plaintiff’s prior express consent, Plaintiff is asserting
 8
       claims that are typical of the Class. Plaintiff will fairly and adequately represent
 9
       and protect the interests of the Class as the Plaintiff has no interests antagonistic to
10

11     any member off the Class.

12            36. Plaintiff and the members of the Class have all suffered irreparable
13
       harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
14
       action, the Class will continue to face the potential for irreparable harm. In
15

16     addition, these violations of law will be allowed to proceed without remedy and
17     Defendants will likely continue such illegal conduct. Because of the size of the
18
       individual Class member’s claims, few, if any, Class members could afford to seek
19

20
       legal redress for the wrongs complained of herein.

21            37. Plaintiff has retained counsel experienced in handling class action
22
       claims and claims involving violations of the Telephone Consumer Protection Act.
23
              38. A class action is a superior method for the fair and efficient
24

25     adjudication of this controversy. Class-wide damages are essential to induce


                                          COMPLAINT - 14
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.172 Page 15 of 20



       Defendants to comply with federal and California law. The interest of Class
 1

 2     members in individually controlling the prosecution of separate claims against
 3
       Defendants is small because the maximum statutory damages in an individual
 4
       action for violation of privacy are minimal. Management of these claims is likely
 5

 6     to present significantly fewer difficulties than those presented in many class

 7     claims.
 8
                 39. Defendants have acted on grounds generally applicable to the Class,
 9
       thereby making appropriate final injunctive relief and corresponding declaratory
10

11     relief with respect to the Class as a whole.

12                                            COUNT I
13
                              NEGLIGENT VIOLATIONS OF THE
14
                   TELEPHONE CONSUMER PROTECTION ACT (TCPA)
15

16                                          47 U.S.C. 227
17               40. Plaintiff incorporates by reference all of the above paragraphs of this
18
       Complaint as though fully stated herein.
19

20
                 41. The foregoing acts and omissions of Defendants constitute numerous

21     and multiple negligent violations of the TCPA, including but not limited to each
22
       and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
23

24

25


                                           COMPLAINT - 15
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.173 Page 16 of 20



              42. As a result of Defendants negligent violations of 47 U.S.C. § 227 et
 1

 2     seq., Plaintiff and The Class are entitled to an award of $500.00 in statutory
 3
       damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 4
              43. Plaintiff and the Class are also entitled to and seek injunctive relief
 5

 6     prohibiting such conduct in the future.

 7                                          COUNT II
 8
                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 9
                 TELEPHONE CONSUMER PROTECTION ACT (TCPA)
10

11                                        47 U.S.C. 227

12            44. Plaintiff incorporates by reference all of the above paragraphs of this
13
       Complaint as though fully stated herein.
14
              45. The foregoing acts and omissions of Defendants constitute numerous
15

16     and multiple knowing and/or willful violations of the TCPA, including but not
17     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
18
       seq.
19

20
              46. As a result of Defendants knowing and/or willful violations of 47

21     U.S.C. § 227 et seq., Plaintiff and The Class are entitled to an award of $1,500.00
22
       in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
23
       227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24

25


                                         COMPLAINT - 16
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.174 Page 17 of 20



              47. Plaintiff and the Class are also entitled to and seek injunctive relief
 1

 2     prohibiting such conduct in the future.
 3
                                    PRAYER FOR RELIEF
 4
       WHEREFORE, Plaintiff and The Class Members pray for judgment as follows:
 5

 6        ⚫ Certifying the Class as requested herein;

 7        ⚫ Providing such further relief as may be deemed just and proper.
 8
          ⚫ For an injunction prohibiting Defendants from violating the TCPA in the
 9
              future.
10

11      In addition, Plaintiff and The Class Members pray for further judgment as

12     follows:
13
                        COUNT I FOR NEGLIGENT VIOLATIONS OF
14
                              THE (TCPA), 47 U.S.C. 227 ET. SEQ.
15

16        ⚫ As a result of Defendants negligent violations of 47 U.S.C. § 227(b)(1),
17            Plaintiff seeks for himself and each Class member $500.00 in statutory
18
              damages, for each and every violation, pursuant to 47 U.S.C. §
19

20
              227(b)(3)(B).

21        ⚫ Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22
              conduct in the future.
23
          ⚫ Any other relief the Court may deem just and proper.
24

25


                                         COMPLAINT - 17
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.175 Page 18 of 20



                 COUNT II FOR KNOWING/WILLFUL VIOLATION OF
 1

 2                            THE (TCPA), 47 U.S.C. 227 ET. SEQ.
 3
          ⚫ As a result of Defendants knowing and/or willful violations of 47 U.S.C. §
 4
              227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in
 5

 6            statutory damages, for each and every violation, pursuant to 47 U.S.C. §

 7            227(b)(3)(B).
 8
          ⚫ Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 9
              conduct in the future.
10

11        ⚫ Any other relief the Court may deem just and proper.

12                                      TRIAL BY JURY
13
              48. Pursuant to the seventh amendment to the Constitution of the United
14
       States of America, Plaintiff is entitled to, and demands, a trial by jury.
15

16     Respectfully submitted,
17                                                    The Pride Law Firm
18
       Dated this 28th day of November, 2018
19                                                                /S/ Dante T. Pride
                                                                    Dante T. Pride, Esq.
20                                                                  Attorney for Plaintiff
                                                                    KYLE MIHOLICH
21

22

23

24

25


                                          COMPLAINT - 18
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.176 Page 19 of 20



                           CERTIFICATION OF WORD COUNT
 1
             I, Dante Pride, hereby certify that, according to the computer program used to
 2
       prepare this document, Complaint, contains 3,917 words.
 3
             I declare under penalty of perjury under the laws of the State of California that
 4
       the foregoing is true and correct. Executed on this 28th day of November, 2018, in
 5
       San Diego, California.
 6

 7

 8                                                              /s/ Dante T. Pride
                                                                  Dante T. Pride
 9                                                                Attorney for Plaintiff
                                                                  KYLE MIHOLICH
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                         COMPLAINT - 19
     Case 3:17-cv-02240-WQH-AHG Document 23 Filed 11/28/18 PageID.177 Page 20 of 20




 1                              CERTIFICATE OF SERVICE
 2

 3     I DECLARE THAT:
 4
             I am employed in the City and County of San Diego, California. I am a citizen
 5     of the United States, over the age of eighteen, and not a party to this action. My
 6
       business address is 2831 Camino Del Rio S., Ste. 104, San Diego, California 92108.

 7         On the 28th day of November, 2018, I served the below described documents:
       PLAINTIFF’S COMPLAINT FOR DAMAGES:
 8

 9                 On the following parties by electronically filing the foregoing with the
                   Clerk of the District Court using its ECF System, which electronically
10                 notifies them.
11
                   To: Chad R. Fuller, Troutman Sanders LLP, 11682 El Camino Real,
12                 Suite 400, San Diego, CA 92130 counsel for Defendant iConcept MD
                   Contact Solutions, Inc.
13

14
             I declare under penalty of perjury that the foregoing is true and correct.
15

16           Executed this 28th day of November, 2018 in San Diego, California.

17

18

19                                                   /s/ Dante T. Pride
                                                     DANTE T. PRIDE
20

21

22

23

24

25


                                         COMPLAINT - 20
